                              UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

     IN RE:                                          )      CASE NO. 17-50236
                                                     )
     LOUIS ANTHONY TELERICO                          )      CHAPTER 7
                                                     )
                                                     )      JUDGE ALAN M. KOSCHIK
                                                     )
                            DEBTOR                   )      COVER SHEET TO APPLICATION TO
                                                     )      EMPLOY AUCTIONEER
                                                     )



    (A)   Description of Estate Property (the “Property”):

          Two vacant lots-Glengarry Drive, Aurora Ohio
          Parcel Number: 03-016-00-00-173-001 & 002


    (B)   Trustee: Kathryn A. Belfance


    (C)   Information for Professional Sought to be Retained by Estate:

          Name: Richard Kiko
          Address: 2722 Fulton Drive NW, Canton, OH 44718-3507
          Phone: 330-453-9187
          Email: dkiko@kikocompany.com
          Purpose of Retention: To value/sell real estate


    (D)   Commission / Compensation and Expense Information:

          Requested Commission / Compensation: Not to exceed 7% of sale
          Requested Minimum Commission / Compensation: Not to exceed 7% of sale
          Requested Treatment of Expenses: Paid upon application and approval by court




17-50236-amk    Doc 301      FILED 01/24/20         ENTERED 01/24/20 11:52:58            Page 1 of 4
    (E)   Listing / Sale Price of Property: $234,598.00

    (F)   County Auditor’s / Appraiser’s Value of Property: N/A

    (G)   Listing / Sale Date of Property: 1/24/2020

    (H)   Liens / Other Encumbrances Against Property: N/A

    (I)   Special Considerations: N/A




17-50236-amk    Doc 301      FILED 01/24/20        ENTERED 01/24/20 11:52:58   Page 2 of 4
                             IN THE UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION, AKRON


       IN THE MATTER OF:             )                         CASE NO.17-50236
                                     )
       LOUIS ANTHONY TELERICO        )                         CHAPTER 7
                                     )
                                     )                         JUDGE ALAN M. KOSCHIK
                                     )
       Debtor                        )                         APPLICATION TO EMPLOY
       ______________________________)                         AUCTIONEER

               Now comes Kathryn A. Belfance, trustee of the above named Debtor’s estate, and

       represents to the Court that it would be in the best interest of the estate in order to assist the

       Trustee in carrying out her duties hereunder that she be authorized to employ Richard Kiko of

       Richard Kiko Agency, Inc./Russ Kiko Associate Auctioneers, Inc., for the purpose of

       auctioning certain real property of the Debtor and for authority to pay said Auctioneer

       commission, at the rate of seven percent (7%) of the gross proceeds of sale, together with

       reasonable expenses subject to approval of the Bankruptcy Court.



                                                       Respectfully submitted,


                                                       /s/ KATHRYN A. BELFANCE
                                                       KATHRYN A. BELFANCE (#0018035)
                                                       50 S. Main Street, 10th Floor
                                                       Akron, Ohio 44308
                                                       (330) 434-3000, telephone
                                                       (330) 434-9220, fax
                                                       kb@rlbllp.com
                                                       Chapter 7 Trustee




17-50236-amk    Doc 301      FILED 01/24/20        ENTERED 01/24/20 11:52:58             Page 3 of 4
                                       CERTIFICATE OF SERVICE


              I hereby certify that on this 24th day of January 2020, a true and correct copy of the
       foregoing Application to Employ Auctioneer was served as follows:

       Via the Court’s Electronic Case Filing System on these entities and individuals who are listed
       on the Court’s Electronic Mail Notice List:

       Office of the U.S. Trustee
       Susan J. Lax, at susan.lax@hotmail.com
       Frederic P. Schwieg, at fschwieg@schwieglaw.com
       Todd A. Atkinson, at tatkinson@ulmer.com
       Philip Leonard Bednar, at philip.l.bednar@usdoj.gov
       Bryan J. Farkas, at bjfarkas@vorys.com
       Scott D. Fink, at ecfndoh@weltman.com
       Stephen R. Franks, at amps@manleydeas.com
       Bryan T. Kostura, at bkostura@mcglinchey.com
       Allison Manayan, at amanayan@portageco.com
       Michael J. Occhionero, at mjocolpa@sbcglobal.net
       James W. Sandy, at jsandy@mcglinchey.com
       Richard P. Schroeter, at rschroeter@amer-collect.com
       David J. Sternberg, at djsternberg@ameritech.net
       Joshua Ryan Vaughan, at jvaughan@amer-collect.com
       Steven L. Wasserman, at swasserman@westonhurd.com
       Maria D. Giannirakis, ust06 maria.d.giannirakis@usdoj.gov
       Scott R. Belhorn, ust35 Scott.R.Belhorn@usdoj.gov
       Kathryn A. Belfance, Trustee, at kb@rlbllp.com

       And by regular U.S. mail, postage prepaid, on:

       Louis Anthony Telerico, Debtor, P.O. Box 928, Aurora, OH 44202
       Also served at 545 Bristol Dr., Aurora, OH 44202
       Christopher J. Niekamp, 23 S. Main Street, Akron, OH 44308
       Richard Kiko, Auctioneer, 2722 Fulton Drive NW, Canton, OH 44718-3507


                                                     /s/ KATHRYN A. BELFANCE
                                                     KATHRYN A. BELFANCE (0018035)
                                                     Chapter 7 Trustee
                                                     Registration No. 0018035
                                                     50 S. Main Street, 10th Floor
                                                     Akron, OH 44308
                                                     (330) 434-3000, telephone
                                                     (330) 434-9220, fax
                                                     kb@rlbllp.com




17-50236-amk    Doc 301     FILED 01/24/20       ENTERED 01/24/20 11:52:58           Page 4 of 4
